Citation Nr: 0944910	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  07-01 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C. § 1151.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1942 to October 
1945 and from October 1948 to November 1949.  He died in 
December 2004.  The appellant is his surviving spouse.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant had requested, and was scheduled 
for, a Travel Board hearing.  She failed to report for such 
hearing on the scheduled day (in July 2009), and in September 
2009 she withdrew the hearing request.


FINDINGS OF FACT

1.  The Veteran died on December [redacted], 2004; the immediate cause 
of his death was respiratory failure; the underlying causes 
were malignant pulmonary embolism of the right lung and lung 
cancer. 

2.  The Veteran received VA treatment In November 2004; it is 
not shown that such treatment resulted in 
disability/additional disability that was a primary or 
contributory cause of the Veteran's death; that it involved 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the treatment; or that an event not reasonably 
foreseeable associated with VA treatment was a factor in the 
Veteran's death.


CONCLUSION OF LAW

The criteria for establishing entitlement to DIC under 
38 U.S.C. § 1151 are not met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is  
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

An October 2005 letter informed the appellant of the 
information required of her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide  
to obtain evidence and information in support of her claim 
and the evidence that she should submit if she did not desire 
VA to obtain evidence on her behalf, and notified her of 
evidence and information necessary to substantiate her claim 
(and the legal criteria for establishing entitlement).  
Although complete VCAA notice was not provided to the 
appellant prior to the initial adjudication in this matter, 
she has had ample opportunity to supplement the record and to 
participate in the adjudicatory process. 

While the appellant did not receive notice regarding 
effective dates of awards (Dingess v. Nicholson, 19 Vet. App.  
473 (2006)), this decision denies DIC; and the effective date 
of an award is not a matter for consideration.  Hence, the 
appellant is not prejudiced by non-receipt of such notice.

The Veteran's pertinent post-service treatment records have 
been secured, and are associated with the claims file.  In 
November 2007, the RO obtained a medical advisory opinion 
from a physician who reviewed the Veteran's claims file.  
VA's duty to assist is met.

DIC under 38 U.S.C. § 1151

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, DIC shall be awarded in 
the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.

To substantiate a claim for DIC under 38 U.S.C.A. § 1151 
filed on or after October 1, 1997, as here, it must be shown 
that the VA treatment in question resulted in 
disability/additional disability that caused or contributed 
to cause the Veteran's death, and that the proximate cause of 
such disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of the disability/additional 
disability that caused/contributed to cause death was an 
event which was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

To establish actual causation, the evidence must show that 
the hospital care, medical or surgical treatment, resulted in 
the veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that he had additional disability/died does not establish 
cause.  38 C.F.R. § 3.361(c).

To establish that fault on the part of VA caused the 
additional disability or death, it must be shown that VA 
hospital care, medical or surgical treatment or examination  
caused a veteran's additional disability and that VA failed 
to exercise the degree of care expected of a reasonable 
health care provider, or furnished the hospital care, medical 
treatment, or surgery, without the veteran's informed 
consent.  To determine whether there was informed consent, VA 
will consider whether the health care providers substantially 
complied with the requirements of 38 C.F.R. § 17.32.  Minor 
deviations from these requirements that are immaterial under 
the circumstances of the case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability/death was an event not reasonably foreseeable is 
to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health-care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health-care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner must explain in a language 
understandable to the patient the nature of a proposed 
procedure of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications or side effects; 
reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is  
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims files, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim. 

VA treatment records prior to November 2004 show that the 
Veteran had a lengthy list of problems for which he was 
receiving VA care, Alzheimer's dementia, and adenocarcinoma, 
Gleason's Grade 3 + 3.  

A November 23, 2004 VA outpatient record notes the Veteran 
was seen for complaints of mild shortness of breath, cough, 
weakness, slight chills, and febrile episode of approximately 
one week's duration.  His longstanding history of dementia 
and mild Parkinson's was noted.  It was also noted that he 
had fallen several times because of weakness and had 
sustained a laceration on his left elbow.  Physical 
examination revealed the chest was remarkable for rales in 
the left base; heart rate was irregular; there was no 
additional neurological abnormality; vital signs were stable 
at - pulse, 60; respirations, 16; temperature, 97 degrees; 
blood pressure, 124/70; and oxygen saturation was 95.  
Pneumonitis, left side and dementia by history was diagnosed.  
The treatment plan was: Augmentin 875 milligrams twice a day; 
increase fluid intake; and recheck by phone tomorrow (Dr. W. 
noted that depending on findings, further therapy may be 
indicated).

A November 25, 2004 VA telephone advice record notes the 
appellant reported that the Veteran had diarrhea for two days 
along with a dry mouth.  She described the diarrhea as black 
but not tarry.  She indicated that the Veteran was dizzy 
("wobbly and then falls when he tries to stand").

The Veteran was seen in St. Joseph's Emergency Room on 
November 25, 2004 with complaints of altered level of 
consciousness and black stools.  He underwent several tests 
and procedures and was admitted for acute gastrointestinal 
bleed; severe blood loss anemia; hypoxia; right lung 
consolidation; severe coagulopathy; prerenal azotemia.  He 
died on December [redacted], 2004.  The final diagnoses were:  
Respiratory failure with expiration; Malignant right pleural 
effusion; Community-acquired pneumonia; Coagulopathy 
resolved; Acute blood loss anemia secondary to probable upper 
gastrointestinal bleeding; candidal esophagitis; acute renal 
insufficiency secondary to prerenal etiology resolved; atrial 
fibrillation chronically with chronic rapid ventricular rate.

During his lifetime the Veteran had not established service 
connection for any disability.

The RO sought a medical advisory opinion in the matter of 
whether there was any fault on the part of VA in the 
treatment the Veteran was provided prior to his death.  A VA 
physician who reviewed the Veteran's claims file opined in 
November 2007:

"The Veteran's death was not caused by a result of 
carelessness or negligence or lack of proper skill nor 
error in judgment, nor similar instance of fault on the 
part of the VA in furnishing the hospital care, medical 
or surgical treatment.  The rationale is:

Regarding the primary care physician- in reviewing the 
community-acquired patient risk score, the score is 
usually based upon five measurable factors which are 
confusion, BUN being over 20mg/dl and respiratory rate 
over 30 breaths per minute as well as blood pressure 
with the systolic being below 90 or the age being 65.  
Regarding the above mentioned factors, the Veteran was 
not reported to be confused compared to his baseline on 
the clinic examination of 11/23/04.  His respiratory 
rate was below 30, his blood pressure was above 90 mm of 
systolic and above 60 diastolic.  His BUN was not 
reported.  His age was above 65 years old.  So this was 
placing the Veteran at the score of 1, and usually 
patients with a score of 2 are recommended to be 
admitted to the hospital due to the increased mortality 
risk seen with community acquired pneumonia when the 
score is 2 or above.  The Veteran was not reported to 
complain of a rectal bleed the day of examination.  When 
the Veteran was seen in the Emergency Room per history, 
the Veteran was reported with a two-day history of black 
stools which meant that he had black stools on the 25, 
the 24th, but not on the 23rd.  Regarding the hospital 
care, the hospital care was accurate in furnishing the 
best possible care to the Veteran by treating the 
Veteran with the right IV antibiotics.  The Veteran also 
got prompt GI evaluation.  He also had his coagulopathy 
treated with transfusion of fresh frozen plasma and his 
anemia cared for by transfusion of packed red blood 
cells.  The Veteran's widow reports that the Veteran had 
constant bleeding, and she stated in her letter that she 
reported the rectal bleeding to the primary care 
physician during the 11/23/04 visit, but in the 
physician's note, there was no report of GI bleed on the 
subjective note report from the primary care 
physician."

The appellant's theory of entitlement is essentially that 
when the Veteran was seen at the VA clinic in November 2004, 
VA did not thoroughly examine him, disregarded her complaints 
about his severe rectal bleeding, failed to observe that he 
had cancer; and should have transferred him to a hospital 
instead of sending him home; and as a result, the VA was 
negligent and such negligence lead to the Veteran's ultimate 
demise.  

To substantiate her claim under § 1151, the appellant must 
show that VA treatment caused, or contributed to cause the 
Veteran's death or disability or caused additional disability 
that was a primary or contributory cause of his death.  There 
is no competent supporting evidence in the record for the 
appellant's allegation that such is the case.  It is neither 
alleged nor suggested by the record that VA treatment caused 
or contributed to cause the disability (lung cancer) that was 
the underlying disease for the direct cause of the Veteran's 
death.  Such disability pre-existed the November 2004 VA 
treatment the Veteran received (it was noted in clinical 
records).  Hence, what remains for consideration is whether 
VA treatment in November 2004 resulted in additional 
disability that contributed to the Veteran's death.  No such 
disability is identified in the record or alleged by the 
appellant.  Notably, there are primary causes of death which 
by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of co-existing conditions.  
38 C.F.R. § 3.312(c)(4).  In such case there remains the 
question of whether (as pertinent here) VA treatment-related 
additional disability had a material influence in 
accelerating death.  Notably, two days after the treatment 
provided by VA, the Veteran was admitted for his terminal s 
hospitalization.   

Regardless of whether any additional disability resulted from 
VA treatment (or failure to treat), to substantiate her 
claim, the appellant must show both such disability, and also 
that the disability was due to fault on the part of VA (or 
was due to an event that was not reasonably foreseeable).  
The only competent (medical) evidence that addresses the 
matter of whether the disabilities causing the Veteran's 
death were related to VA treatment, and whether the treatment 
provided involved any fault on the part of VA (or an 
unforeseeable event) is the November 2007 opinion by a VA 
physician who reviewed the entire record in detail, and 
opined, in essence, that the Veteran's death was not the 
result of carelessness. Negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA.  The consulting physician outlined the pertinent 
evidence, and explained the rationale for her opinion 
(discussing at length the generally-accepted standard of care 
that is to be provided in the circumstances presented, and 
how such standard was met). Therefore, the opinion is 
probative evidence in this matter.  Because there is no 
competent evidence to the contrary, it is persuasive.

The standard of medical care provided is essentially a 
medical question, and, because she is a layperson, the 
appellant's own opinion that there may have been some fault 
on the part of VA is not competent evidence in the matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Inasmuch as it is not shown that VA treatment caused or 
contributed to cause the veteran's death/the disabilities 
that were the primary and contributory causes of his death, 
that disability due to VA treatment/failure to treat 
materially accelerated the Veteran's death; that care the VA 
provided was in any way deficient, or that the Veteran's 
death resulted from an unforeseen event while under VA care, 
the requirements for establishing entitlement to benefits 
under 38 U.S.C.A. § 1151 are not met.  The preponderance of 
the evidence is against this claim and it must be denied.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1151 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


